Citation Nr: 1228097	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-15 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to the service-connected bilateral knee disabilities.

2.  Entitlement to increase(s) in the ratings assigned for a left knee disability, currently assigned a 20 percent rating prior to November 20, 2010 and a combined 30 percent rating (based on a formulation of 20 percent for arthritis and 10 percent for instability) from that date.

3.  Entitlement to a rating in excess of 20 percent for a right knee disability.


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1986 to September 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, awarded service connection for bilateral knee disability, rated 10 percent, each, from August 2007 and denied service connection for depression.  [The Veteran also initiated an appeal from that decision's denial of service connection for headaches and a low back disability.  After the statement of the case (SOC) was issued in April 2009 his May 2009 substantive appeal limited his appeal to the issues listed on the preceding page.]  An interim (March 2011) rating decision increased the ratings for the knee disabilities to 20 percent, each, effective from August 2007, and also awarded a separate 10 percent rating for left knee instability, effective November 20, 2010.  The issue pertaining to the left knee is characterized to reflect that "staged" ratings are assigned, and that both "stages" remain on appeal.  

In May 2010 correspondence the Veteran filed a petition to reopen claims of service connection for a headache disorder and for a low back disability.  The RO has not addressed that petition, and the Board does not have jurisdiction in those matters.  They are referred to the RO for appropriate action.  In January 2011 the Veteran telephoned the RO to ask whether VA had received a notice of disagreement (NOD) with an October 2009 rating decision in that it denied him a total rating based on individual unemployability; he was advised that such NOD had not been received.  There is no record of further communication from him in this matter.  

In July 2010 and August 2010 the Veteran withdrew his power of attorney for attorney Andrew Wener, and has continued his appeal without representation.

The Board notes the Veteran indicated in July 2011 that he did not desire a Travel Board hearing in connection with the claims on appeal.  In September 2011, he requested a Board hearing in Washington, D.C.  Such hearing was scheduled in April 2012.  He did not appear.  
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice requirements of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board notes that further development of the evidentiary record is needed prior to an appellate determination on the matters on appeal  

In claims seeking service connection, VA must arrange for an examination to secure a nexus opinion [to service, i.e.] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran seeks service connection for depression (in part at least) based on a theory that such is related to his service connected bilateral knee disability.  The medical evidence of record shows various psychiatric diagnoses, including depressive disorder, major depressive.  Service connection is currently in effect for a bilateral knee disability.  The low threshold standard of McClendon is met; a VA examination to secure a medical nexus opinion is necessary.   

Regarding the knees, the Veteran was afforded a VA joints examination in November 2010.  However, the reported ranges of motion did not allow for informed application of the rating criteria for the bilateral knee disabilities.  Notably, repetitive testing was not conducted and the examiner did not take into account the factors of disability affecting joints/ reduction of normal excursion of movements in different planes, to include weakened movement, excess fatigability, incoordination, lack of endurance, swelling, and pain on movement.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995) ("functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability").  The RO attempted to cure the defect; however, the January 2011 addendum opinion also falls short.  Specifically, no additional range of motion testing was performed and the provider simply indicated that to try and address the matter of pain and loss of motion was " a matter of mere speculation."  Thus, the claims pertaining to right and left knee disabilities must be remanded for an adequate examination.  38 C.F.R. §§ 4.2, 4.70.  

Finally, the most recent [VA] treatment records associated with the record [from the Memphis VA Medical Center (VAMC)] are dated in September 2008.  On November 2010 examination the Veteran reported he has received therapy and medication treatment for his knees.  Updated records of any treatment the Veteran has received for knee disability since September 2008 are pertinent evidence with respect to the ratings assigned for the Veteran's knee disabilities. And must be secured.  

Accordingly, the case is REMANDED for the following:

1. The RO should ask the Veteran to identify any (and all) providers of treatment he has received for his knees since September 2008, and to provide releases for VA to obtain records of any such private treatment.  The RO should secure for the record copies of the complete clinical records from all providers identified (to specifically include any updated, since September 2008, records of treatment at the Memphis VAMC.  

2.  The RO should then arrange for an orthopedic examination of the Veteran to ascertain the severity of his service connected bilateral knee disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all findings (to include ranges of motion and tests for lateral instability/recurrent subluxation) in detail.  The examiner should perform repetitive range of motion testing and also comment on the degree of limitation of function, if any, due to pain, weakness, lack of endurance, fatigue, or incoordination. 

3.  The Veteran should then arrange for the Veteran to be examined by an appropriate psychologist of psychiatrist to determine the etiology of his claimed depression.  The Veteran's claims file must be reviewed by the examiner in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should offer an opinion as to likely etiology of the Veteran's depression, and specifically whether it is at least as likely as not (a 50 % or greater probability) that the depression was incurred in service, or was caused or aggravated by his service connected knee disabilities.  

The examiner must explain the rationale for all opinions.  

5.  The RO should then review the record and readjudiacte the Veteran's claims.  If any remains denied, the RO should issue an appropriate supplemental SOC and afforded him the opportunity to respond.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

